DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election, below, in the reply filed on 5/17/2021 is acknowledged:

    PNG
    media_image1.png
    243
    643
    media_image1.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Based on the above election, claims 1, 2, 4, 7, 8, and 11-23 cover the elected invention and are treated on the merits, below.  
Consequently, claims 25 and 27 are withdrawn from consideration as exclusively covering a non-elected invention.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, 15, 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4, 15, 16 and 18 are replete with preferred embodiments.  It is unclear if Applicant intends to limit the claim to the narrower scope of these embodiments.

Claim 13 recites a “chemical compound” but then recites specific compounds (e.g., carrier or lipid).  It is unclear what distinguishes the recited compounds from a “chemical compound”.

In claim 13, “moiety conjugated to a functionalized polypeptide” lacks antecedent basis.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 7, 8, and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al., Angew. Chem. Int. Ed. 2015, 54,13787 –13791(Schumacher) in view of Erck et al., Neurochemical Research, Vol. 25, No. 1, 2000, pp. 5–10 (Erck) and Prota et al., J. Cell Biol. 2013;200:259–270 (Prota).

Schumacher teaches the recited Tub-tag labeling of proteins:

    PNG
    media_image2.png
    825
    1426
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    147
    285
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    37
    610
    media_image4.png
    Greyscale

However, it is for that process that the examiner joins the ancillary references. Specifically, Erck teaches that the amino acid tyrosine is not the only substrate of TTL.  Moreover, Prota used X-ray crystallography to show that the TTL enzyme forms an extended cavity for substrate binding. Thus, the shape of the extended cavity of the wild-type enzyme enables TTL to ligate further amino acid derivatives to allow even larger substrates for TTL that are structurally unrelated to tyrosine. 	
	In this way, those of ordinary skill could have applied amino acids besides tyrosine in the manner required in step b, and in a predictable fashion for the purposes of Tub-tag labeling of proteins.  Specifically, Schumacher teaches the recited Tub-tag labeling of proteins with tyrosine derivatives.  The secondary references are added for the proposition that amino acids other than tyrosine are applicable to this process of Tub-tag labeling.  Specifically, Erck teaches that the amino acid tyrosine is not the only substrate of TTL; and Prota demonstrates that TTL can ligate amino acids structurally unrelated to tyrosine.  In this manner, those of ordinary skill would have recognized that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642